DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  JERMAINE LAMAR WILLIAMSON,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-2109

                              [May 13, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 31-2016-CF-001460 A.

  Jermaine Lamar Williamson, Vero Beach, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.